Error to the Supreme Court of the State of Kansas:
Motion for leave to proceed further herein in forma pauperis is denied for the reason that the record discloses no. state statute alleged to be repugnant to' the Constitution, treaties, or laws of the United States as required to- sustain a writ of error brought to this Court under § 237 of the Judicial Code as amended by the Act of February 13,1925, 43 Stat. 936, and the writ of error must *675be and accordingly is dismissed. Likewise, deeming the writ of error an application for certiorari, the Court can find no federal question whatever involved herein and therefore denies that writ. The- costs already incurred herein by direction of the Court shall be paid by the Clerk from the special fund in his custody as provided in an order of October 29, 1926.
Lyda B. Conley for plaintiff in error.
No appearance for defendant in error.